UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7806


KENNI RAYMON ALONZO,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:09-cv-00745; 2:00-cr-00130-1)


Submitted:   January 27, 2010             Decided:   March 5, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenni Raymon Alonzo, Appellant Pro Se. Samuel D. Marsh,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenni Raymon Alonzo appeals the district court’s order

denying his petition for a writ of audita querela, in which he

alleged that the Government failed to file an information under

18 U.S.C. § 851 (2006) prior to sentencing him as a career

offender under U.S. Sentencing Guidelines Manual § 4B1.1 (2000).

We have reviewed the record and find no reversible error.

               Although the district court addressed Alonzo’s claim

on the merits, we find that the petition was tantamount to a

successive, unauthorized motion under 28 U.S.C.A. § 2255 (West

Supp. 2009), over which the district court lacked jurisdiction. *

The    fact    that   Alonzo      cannot   proceed     under    §   2255   unless    he

obtains       authorization       from   this   court    to     file   a   successive

motion does not alter our conclusion.                  See Carrington v. United

States,      503   F.3d   888,    890    (9th   Cir.    2007)    (“[T]he   statutory

limits on second or successive habeas petitions do not create a

‘gap’ in the post-conviction landscape that can be filled with

the common law writs.”); United States v. Torres, 282 F.3d 1241,

1245       (10th   Cir.   2002)    (“[A]   writ   of    audita      querela   is    not

available to a petitioner when other remedies exist, such as a




       *
       Were this court to review the merits of Alonzo’s petition,
we would fully concur with the reasoning of the district court
and would affirm on that basis.



                                           2
motion to vacate sentence under 28 U.S.C.[A.] § 2255.” (internal

quotation marks omitted)).

           Accordingly,    we   affirm   the   denial   of   relief.   We

dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                AFFIRMED




                                     3